Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed November 29, 2021 is acknowledged.  Claims 3-14, 17-35, 37, 40, 45-46 and 50-81 are canceled. Claims 1-2, 15-16, 36, 38 and 44 are amended. Claims 82-83 are newly added. Claims 1-2, 15-16, 36, 38-39, 41-44, 47-49 and new claims 82-83 are pending. Claims 15-16 and 43 are withdrawn without traverse (2/22/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 22, 2021. 
3.	Claims 1, 2, 36, 38-39, 41-42, 44, 47-49, and 82-83 re under examination with respect to ASCL/HLH3, CDK8, TCF3/HLH2 and fibroblasts in this office action.
4.	Applicant’s arguments filed on November 29, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Specification
5.	The objection to the specification is withdrawn in response to Applicant’s amendment to the specification. 

Claim Rejections/Objections Withdrawn
6.	The objection to claims 1, 2, 23, 36, 38-39, 41-42, 44, 47-49, and 58 is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 23 and 58.
	The rejection of claims 23 and 58 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot because the claims are canceled.
	The rejection of claims 1, 2, 23, 36, 38-39, 41-42, 44, 47-49, and 58 under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 23 and 58.  
The rejection of claims 1, 2, 23, 36, 38-39, 41-42, 44, 47-49, and 58 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 23 and 58.
The rejection of claims 23 and 58 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claims are canceled.

Claim Rejections/Objections Maintained
In view of the amendment filed on November 29, 2021, the following rejections are maintained.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 36, 38-39, 41-42, 44, 47-49, and 82-83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 8-9 of the response, Applicant acknowledges that the expression levels of proteins vary but argues that the metes and bounds of the claims are clear. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP§2171-MPEP§2173, the claims are indefinite because:
i. it is unclear as to how much degree or level of the enhanced expression of the claimed proteins that are enhanced would be considered as a level and for a period of time sufficient for the generation of the claimed glutamatergic neurons or GABAergic neurons from the undefined non-ectoderm lineage cells.  The phrase "enhancing expression….. a level and for a time sufficient for the generation of….” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In addition, it is unclear whether the limitation “….for the generation of neuronal cells from the non-ectoderm lineage cells…” means that the neuronal cells were generated or re-programed from the non-ectoderm lineage cells 
ii. The rest of the claims are indefinite as depending from an indefinite claim 1.
Accordingly, the rejection of claims 1, 2, 36, 38-39, 41-42, 44, 47-49, and 82-83 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite  is maintained. 

Claim Rejections - 35 USC § 112

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 36, 38-39, 41-42, 44, 47-49, and 82-83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,  because the specification, while being enabling for promoting neurogenesis of I4 neurons from mesoderm lineages or muscle lineages in C. elegans during embryogenesis by co-expression of ASCL1/HLH-3 (SEQ ID NO:51), TCF3/HLH-2 (SEQ ID NO:52) and CDK8 (SEQ ID NO:55) in C. elegans, does not reasonably provide enablement for a method for generating neuronal cells that are glutamatergic neurons or GABAergic neurons from all . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1, 2, 36, 38-39, 41-42, 44, 47-49, and 82-83 as amended encompass a method for generating glutamatergic neurons or GABAergic neurons from a genus of non-ectoderm lineage cells by enhancing expression of exogenous ASCL1/HLHs protein in combination with enhancing expression of CDK8 protein (SEQ ID NO:55) and/or enhancing expression of exogenous CYCC/CIC1 protein (SEQ ID NO:56) and/or enhancing expression of TCF3/HLH2 protein (SEQ ID NO:52) in non-ectoderm lineage cells at a level and for a period of time sufficient for the generation of neuronal cells from the non-ectoderm lineage cells. 
On p. 10-11 of the response, Applicant argues that the rejection has been overcome in view of amendment to the claims and specification provides working examples to reprogram non-ectoderm lineage cells into I4 neurons, which are glutamatergic neurons and GABAergic neurons and cites p. 2, lines 8-9; p. 40, lines 5-6; p. 56, line 25; p. 57, lines 4-6; p. 6, line 19 and p. 61, lines 27-30, and Ruszkiewicz 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2164, MPEP §§2164.01-2164.06(b) & 2164.08, the specification fails to provide sufficient guidance to enable a skilled artisan to practice the claimed invention without undue experimentation because:
i. The claims encompass enhancing expression of exogenous ASCL1/HLH3 protein (SEQ ID NO:51) in combination with enhancing expression of CDK8 protein (SEQ ID NO:55) and/or enhancing expression of exogenous CYCC/CIC1 protein (SEQ ID NO:56) and/or enhancing expression of TCF3/HLH2 protein (SEQ ID NO:52) in all non-ectoderm lineage cells based on an undefined level and an undefined period of time to generate glutamatergic neurons or GABAergic neurons from all non-ectoderm lineage cells by all possible mechanisms and agents. 
ii. The structural and functional relationship or correlation between neurogenesis of glutamatergic neurons or GABAergic neurons from all types of non-ectoderm lineage cells and mesoderm lineages or muscle lineages in C. elegans during embryogenesis is unknown. The structural and functional relationship or correlation between the claimed genus of all types of non-ectoderm lineage cells and I4 neurons generated from mesoderm lineages or muscle lineages in C. elegans during embryogenesis by co-expression of ASCL1/HLH-3 (SEQ ID NO:51), TCF3/HLH-2 (SEQ ID NO:52) and CDK8 (SEQ ID NO:55) is also known.
during embryogenesis by co-expression of ASCL1/HLH-3 (SEQ ID NO:51), TCF3/HLH-2 (SEQ ID NO:52) and CDK8 (SEQ ID NO:55) in C. elegans.
 iv. Based on Applicant’s own admission (see paragraphs [0247]-[0255], ASCL-1/HLH-3 primarily promotes neuronal cell fate specification of I4 neurons and a few GABAergic neurons in C. elegans and does not have general effects on neurogenesis; and other proneural proteins are involved in neurogenesis of different types of neurons from different cells because disruption of mammalian Neurogenin and NeuroD results in defects in neurogenesis and neuronal differentiation. 
[0247] “Of the 20 neurons in the wild-type C. elegans pharynx, I4 are derived from ectoderm (from the AB lineage), and all I4 are generated normally in the three hlh-3 mutants… like Ascl1, HLH-3 does not have general effects on neurogenesis. Rather, HLH-3 seems primarily to promote neuronal cell fate specification of I4 and a few GABAergic neurons”.

[0249] “The neurogenesis of I4 was only partially disrupted in the absence of functional HLH-3…. HLH-2 functions to promote I4 neurogenesis at least partly through a genetic pathway that acts in parallel to HLH-3…”.

[0250] “The C. elegans genome encodes 42 bHLH factors; like HLH-3, the proneural proteins Neurogenin NGN-1 and NeuroD CND-1 can interact with HLH-2 (19). Disruption of mammalian Neurogenin and NeuroD leads to defects in neurogenesis and neuronal differentiation”

[0253] “We conclude that CDK-8 and CIC-1 function in the same pathway as DPY-22 and HLH-2 and in parallel to HLH-3 to promote I4 neurogenesis. We could fully rescue the enhanced I4 misspecification of cdk-8; hlh-3 double mutants with a wild-type, but not a kinase-dead, CDK-8 cDNA, suggesting that the kinase activity of CDK-8 is required for promoting I4 neurogenesis…

v. The specification fails to teach that enhancing expression of exogenous ASCL-1/HLH-3 in combination with CDK8, CYCC/CIC1 or TF3/HLH2 can convert or reprogram all types of non-ectoderm lineage cells into glutamatergic neurons or GABAergic neurons. The specification also fails to provide sufficient guidance to establish or demonstrate that all forms of non-ectoderm lineage cells can be converted into glutamatergic neurons or GABAergic neurons by enhancing expression of exogenous  or TF3/HLH2 using any possible mechanisms. 
Different types of non-ectoderm lineage cells have different characteristics and require expressing different sets of genes involved in different molecular mechanisms to re-program and convert cells into glutamatergic or GABAergic neurons as taught by Xu et al. (see p. 4; 1st col.-p. 17; tables 1-4, figure 1-3; Xu et al. Cell Biosci. 2020; 10:116. doi.org/10.1186/s13578-020-00476-2), Imayoshi et al. (see p. 9-13, figure 1, Imayoshi et al. Neuron, 2014; 82:9-23) and Wapinski et al. Cell, 2013; 155:621-635). For example, reprogramming human fibroblasts into neurons require expression transcription factors: BRN2, ASCL1, MYT1L and NEUROD1 and generation of induced serotonergic (i5HT) functional neurons from human primary fibroblasts requires using inducible lentivirus-mediated expression of Ascl1, Foxa2, Lmx1b and FEV in human primary fibroblasts (see p. 62, abstract; Xu et al., Mol. Psych. 2016; 21:62-70). Wapinski et al. teach direct conversion of fibroblasts into induced neuronal (iN) cells can be accomplished by overexpression of the transcription factors Ascl1, Brn2, and Myt1l and Ascl1 in fibroblasts (see p. abstract; Wapinski et al. Cell, 2013; 155:621-635). 
Therefore, in view of the breadth of the claims, the lack of guidance in the specification, the limited example, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by one of skill in the art to perform in order to practice the claimed invention as it pertains to a method for generating neuronal cells from non-neuronal cells by enhancing expression of exogenous ASCL1/HLH3 protein in combination with enhancing CDK8, CYCC/CIC1 or TF3/HLH2 in all forms of non-ectoderm lineage cells at a undefined level and time. 

Claim Rejections - 35 USC § 112
9.	Claims 1, 2, 36, 38-39, 41-42, 44, 47-49, and 82-83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The rejection is maintained for the reasons made of record and the reasons set forth below. 
Claims 1, 2, 36, 38-39, 41-42, 44, 47-49, and 82-83 as amended encompass generating glutamatergic neurons or GABAergic neurons from a genus of non-ectoderm lineage cells by enhancing expression of exogenous ASCL1/HLHs protein in combination with enhancing expression of CDK8 protein (SEQ ID NO:55) and/or CYCC/CIC1 protein (SEQ ID NO:56) and/or TCF3/HLH2 protein (SEQ ID NO:52) in non-ectoderm lineage cells at a level and for a period of time sufficient for the generation of neuronal cells from the non-ectoderm lineage cells. 
On p. 12 of the response, the rejection has been overcome in view of amendment to the claims and the specification provides support to demonstrate that Applicant is in possession of the claimed method and cites p. 2, lines 8-9; p. 40, lines 5-6; p. 56, line 25; p. 57, lines 4-6; p. 6, line 19 and p. 61, lines 27-30 in support of the arguments.
and/or enhancing expression of exogenous CYCC/CIC1 protein (SEQ ID NO:56) and/or enhancing expression of TCF3/HLH2 protein (SEQ ID NO:52)  because:
i. The structural and functional relationship or correlation between the claimed genus of non-ectoderm lineage cells and mesoderm lineages or muscle lineages in C. elegans during embryogenesis is unknown. The structural and functional relationship or correlation between the claimed genus of all types of non-ectoderm lineage cells and I4 neurons generated from mesoderm lineages or muscle lineages in C. elegans during embryogenesis by co-expression of ASCL1/HLH-3 (SEQ ID NO:51), TCF3/HLH-2 (SEQ ID NO:52) and CDK8 (SEQ ID NO:55) is also known.
ii. The specification only teaches promoting neurogenesis of I4 neurons from mesoderm lineages or muscle lineages in C. elegans during embryogenesis by co-expression of ASCL1/HLH-3 (SEQ ID NO:51), TCF3/HLH-2 (SEQ ID NO:52) and CDK8 (SEQ ID NO:55) in C. elegans.
iii. The specification has not disclosed sufficient species for the broad genus of non-ectoderm lineage cells for generation of glutamatergic neurons and GABAergic neurons by enhancing expression of exogenous ASCL1/HLHs protein in combination and/or TCF3/HLH2 because the structural and functional relationship between I4 neurons generated from mesoderm lineages or muscle lineages by co-expression of ASCL1/HLH-3 (SEQ ID NO:51), TCF3/HLH-2 (SEQ ID NO:52) and CDK8 (SEQ ID NO:55) in C. elegans during embryogenesis and glutamatergic/GABAergic neurons generated from all forms of non-ectoderm lineage cells by enhancing expression of exogenous ASCL1/HLHs protein in combination of enhancing expression of CDK8, CYCC/CIC1 or TCF3/HLH2 is unknown.
iv. The specification fails to establish the correlation between generation of glutamatergic/GABA neurons from all forms of non-ectoderm lineage cells by enhancing expression of exogenous ASCL1/HLHs protein in combination of enhancing expression of CDK8, CYCC/CIC1 or TCF3/HLH2 and I4 neurons generated from mesoderm lineages or muscle lineages by co-expression of ASCL1/HLH-3 (SEQ ID NO:51), TCF3/HLH-2 (SEQ ID NO:52) and CDK8 (SEQ ID NO:55) in C. elegans during embryogenesis
Since the common characteristics/features of other non-ectoderm lineage cells are unknown and the effects of enhancing expression of exogenous ASCL1/HLHs protein in combination of enhancing expression of CDK8, CYCC/CIC1 or TCF3/HLH2 in ectoderm lineage cells is unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention in view of Xu et al. (2020), Imayoshi et al. (2014) and Wapinski 2013).
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description'  inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of non-ectoderm lineage cells, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.   
Therefore, the claimed method has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement .

	

Conclusion

10.	NO CLAIM IS ALLOWED.

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han et al. (Cell Stem Cell, 2012; 10:465-472.DOI 10.1016/j.stem.2012.02.021) teaches a method for reprogramming of fibroblasts into induced neural stem cells (iNSCs) by a combination of transcription factors (Brn4/Pou3f4, Sox2, Klf4, c-my and E47/TCF3) (abstract; p. 467, 2nd col. )  and transplanted iNSCs were positive for Mash1, which are the markers for neural progenitor cells (p. 468, 2nd col., 2nd paragraph).
Abeliovich et al. (WO2012/100083, as in IDS) teaches generation of induced human neuronal cells by forced expression of transcriptional factors: Brn2, Mytil, Zic1, Olig2 and Ascl1 in fibroblasts (see abstract, [010]-[014], [026]-[027]).

Colasante et al. (Cell Stem Cell; 2015; 17: 719-734, as in IDS) teaches generation of GABAergic interneurons from fibroblasts by overexpression of Foxg1, Sox2, Ascl1, Dlx5 and Lhx6 in mouse fibroblasts (see p. 719, abstract).
Wylie et al. (Dis. Mod. & Mech. 2015; 8:429-441) teaches Ascl1 phospho-status regulates neuronal differentiation in a Xenopus developmental model of neuroblastoma (see p.429, abstract).
SEQ ID NO:51
AZL93944
ID   AZL93944 standard; protein; 236 AA.
XX
AC   AZL93944;
XX
DT   29-SEP-2011  (first entry)
XX
DE   Human ASCL1 protein sequence.
XX
KW   ASCL1; Achaete-scute homolog 1 protein; animal disease model;
KW   cell therapy; drug screening; neurological disease; neuroprotective;
KW   therapeutic; BOND_PC; achaete-scute complex homolog-like 1; ASCL1; ASH1;
KW   HASH1; MASH1; achaete-scute complex-like 1;
KW   achaete-scute complex homolog 1; achaete scute protein;
KW   achaete-scute homolog 1; bHLHa46;
KW   achaete-scute complex-like 1 (Drosophila);
KW   achaete-scute complex homolog 1 (Drosophila); GO1764; GO3700; GO5515;
KW   GO5634; GO6357; GO7219; GO7389; GO7399; GO7400; GO10001; GO43350;
KW   GO48663; GO30154.
XX
OS   Homo sapiens.
XX
CC PN   WO2011097181-A2.
XX
CC PD   11-AUG-2011.
XX
CC PF   01-FEB-2011; 2011WO-US023259.
XX
PR   04-FEB-2010; 2010US-0337522P.
PR   01-JUL-2010; 2010US-0360841P.
XX
CC PA   (VIVO-) VIVOSCRIPT INC.
XX
CC PI   Bao J,  Wu S,  Zhu Y;
XX
DR   WPI; 2011-K36220/55.
DR   REFSEQ; NP_004307.
DR   PC:NCBI; gi55743094.
DR   PC:SWISSPROT; P50553.
XX
CC PT   Transducible material for reprogramming biological sample, and for 
CC PT   treating disease or condition of biological organism, comprises an 
CC PT   effector domain, where the effector domain is a polypeptide, a small 
CC PT   molecule, or a polynucleotide.
XX
CC PS   Disclosure; Fig 19b; 84pp; English.
XX
CC   The present invention relates to a novel transducible material comprises 
CC   an effector domain, where the effector domain is a polypeptide, a small 
CC   molecule, or a polynucleotide, and where the polypeptide is selected from

CC   Tbrl, ISL1 , Foxpl , Foxp2, Nhlh2, Sox2, Brn4, Hesl , Hes5, Lhx2, Olig2, 
CC   Ngn2, Dlx2, Zicl, NAP1L2, Nrip3, Satb2, Chd5, Smarcal, Brm, Brgl, a 
CC   homologous sequence and its combination. The invention also provides: (1)
CC   a method for reprogramming a biological sample; (2) a pharmaceutical 
CC   composition comprising the transducible material; (3) a composition 
CC   comprising a biological sample and the transducible material; (4) a 
CC   method for treating a disease or condition; (5) a method for developing 
CC   cell-based therapies for various diseases or conditions; (6) a method for
CC   developing a disease model; (7) a method for developing drug screening or
CC   toxicity models; and (8) a method for manufacturing a medicament for 
CC   treating neurological disorder, where the neurological disorder is 
CC   selected from ischemic and hemorrhagic stroke, spinal cord injury, brain 
CC   injury, Huntington's disease, Alzheimer's disease, Parkinson's disease, 
CC   Schizophrenia, Autism, Ataxia, Amyotrophic Lateral Sclerosis, Lou 
CC   Gehrig's Disease, Lyme Disease, Meningitis, Migraine, Motor Neuron 
CC   Diseases, Neuropathy, pain, brain damage, brain dysfunction, spinal cord 
CC   disorders, peripheral nervous system disorders, cranial nerve disorders, 
CC   autonomic nervous system disorders, seizure disorders such as epilepsy, 
CC   movement disorders such as Parkinson's disease, sleep disorders, 
CC   headaches, lower back and neck pain, neuropathic pain, delirium and 
CC   dementia such as Alzheimer's disease, dizziness and vertigo, stupor and 
CC   coma, head injury, stroke, tumors of the nervous system, multiple 
CC   sclerosis and other demyelinating diseases, infections of the brain or 
CC   spinal cord, and prion diseases. The present sequence is a human ASCL1 
CC   protein used in the invention as an exemplary effector domain of the 
CC   invention.
CC   
CC   Revised record issued on 14-SEP-2011 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 236 AA;

  Query Match             100.0%;  Score 1201;  DB 18;  Length 236;
  Best Local Similarity   100.0%;  
  Matches  236;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MESSAKMESGGAGQQPQPQPQQPFLPPAACFFATAAAAAAAAAAAAAQSAQQQQQQQQQQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MESSAKMESGGAGQQPQPQPQQPFLPPAACFFATAAAAAAAAAAAAAQSAQQQQQQQQQQ 60

Qy         61 QQAPQLRPAADGQPSGGGHKSAPKQVKRQRSSSPELMRCKRRLNFSGFGYSLPQQQPAAV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QQAPQLRPAADGQPSGGGHKSAPKQVKRQRSSSPELMRCKRRLNFSGFGYSLPQQQPAAV 120

Qy        121 ARRNERERNRVKLVNLGFATLREHVPNGAANKKMSKVETLRSAVEYIRALQQLLDEHDAV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ARRNERERNRVKLVNLGFATLREHVPNGAANKKMSKVETLRSAVEYIRALQQLLDEHDAV 180

Qy        181 SAAFQAGVLSPTISPNYSNDLNSMAGSPVSSYSSDEGSYDPLSPEEQELLDFTNWF 236
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SAAFQAGVLSPTISPNYSNDLNSMAGSPVSSYSSDEGSYDPLSPEEQELLDFTNWF 236

AZX37254
ID   AZX37254 standard; protein; 236 AA.
XX
AC   AZX37254;
XX
DT   16-AUG-2012  (first entry)
XX
DE   Human MASH1 protein SEQ ID:4.
XX
KW   ASCL1 protein; Achaete-scute homolog 1; MASH1 protein; addiction;
KW   attention deficit hyperactivity disorder; cell differentiation;
KW   dopaminergic neuron; drug screening; major depressive disorder;
KW   neurological disease; neuroprotective; parkinsons disease; schizophrenia;
KW   therapeutic; BOND_PC; achaete-scute complex homolog-like 1; ASCL1; ASH1;
KW   HASH1; MASH1; achaete-scute complex-like 1;
KW   achaete-scute complex homolog 1; achaete scute protein;
KW   achaete-scute homolog 1; bHLHa46;
KW   achaete-scute complex-like 1 (Drosophila);
KW   achaete-scute complex homolog 1 (Drosophila); GO1764; GO3700; GO5515;
KW   GO5634; GO6357; GO7219; GO7389; GO7399; GO7400; GO10001; GO43350;
KW   GO48663; GO30154.
XX
OS   Homo sapiens.
XX
CC PN   WO2012080248-A1.
XX
CC PD   21-JUN-2012.
XX
CC PF   13-DEC-2011; 2011WO-EP072608.
XX
PR   13-DEC-2010; 2010US-0422461P.
PR   01-JUL-2011; 2011US-0503665P.
XX
CC PA   (SANR-) FOND CENT SAN RAFFAELE DEL MONTE TABOR.
XX

XX
DR   WPI; 2012-G90219/43.
DR   N-PSDB; AZX37253.
DR   PC:NCBI; gi55743094.
DR   PC:SWISSPROT; P50553.
XX
CC PT   Reprogramming differentiated non-neuronal cell into dopaminergic neuron 
CC PT   used for treating neurological disorder, by inducing expression of 
CC PT   protein e.g. mammalian achaete-scute homolog 1 in differentiated non-
CC PT   neuronal cell.
XX
CC PS   Disclosure; SEQ ID NO 4; 94pp; English.
XX
CC   The present invention relates to a method of reprogramming a 
CC   differentiated non neuronal cell into a dopaminergic (DA) neuron. The 
CC   method involves inducing the expression in the differentiated non-
CC   neuronal cell of at least the protein encoded by MASH1 (ASCL1/achaete-
CC   scute homolog 1 protein) human gene or its ortholog and the protein 
CC   encoded by NURR1 (NR4A2/nuclear receptor subfamily 4, group A, member 2) 
CC   human gene or ortholog. The invention further discloses: (i) an 
CC   eukaryotic vector comprising and expressing under appropriate promoter, 
CC   and regulatory sequences the coding sequences of the proteins encoded by 
CC   human genes or its orthologs chosen from MASH1, NURR1, LMX1A (LIM 
CC   homeobox transcription factor 1 alpha/LIM homeobox protein LMX1A), LMX1B 
CC   (LIM homeobox protein LMX1B), BRN2 (POU3F2/POU domain 3 transcription 
CC   factor 2), MYT1L (myelin transcription factor 1 like), EN1 (homeobox 
CC   engrailed protein 1), EN2 (homeobox engrailed protein 2), PITX3 
CC   (pituitary homeobox 3), FOXA1 (FOXA1 transcription factor), FOXA2 (FOXA2 
CC   transcription factor), OTX2 (homeobox protein OTX2), MSX1 (homeobox 
CC   protein MSX-1) and NEUROG2 (neurogenin 2); (ii) reprogrammed dopaminergic
CC   neuron obtained by the method; and (iii) a method of screening putative 
CC   therapeutic agents, which involves incubating the reprogrammed 
CC   dopaminergic neuron with the putative therapeutic agents, measuring 
CC   and/or observing appropriate phenotype in reprogrammed dopaminergic 
CC   neuron and comparing the measured and/or observed phenotype with 
CC   appropriated control phenotype. The method of the invention is useful: 
CC   (i) for reprogramming differentiated non-neuronal cell into dopaminergic 
CC   neuron method which is used in preparing a pharmaceutical composition for
CC   treating neurological disorder; and (ii) for screening putative 
CC   therapeutic agents. The neurological disorder includes Parkinson's 
CC   disease, attention deficit hyperactivity disorder (ADHD), addictive 
CC   disorders, depression and schizophrenia. The method does not rely on 
CC   pluripotent stem cells, which are prone to generate tumors. The present 
CC   sequence represents a human MASH1 protein which is involved in 
CC   reprogramming a differentiated non neuronal cell into a dopaminergic 
CC   neuron.
CC   
CC   Revised record issued on 01-AUG-2012 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 236 AA;

  Query Match             100.0%;  Score 1201;  DB 19;  Length 236;
  Best Local Similarity   100.0%;  
  Matches  236;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MESSAKMESGGAGQQPQPQPQQPFLPPAACFFATAAAAAAAAAAAAAQSAQQQQQQQQQQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MESSAKMESGGAGQQPQPQPQQPFLPPAACFFATAAAAAAAAAAAAAQSAQQQQQQQQQQ 60

Qy         61 QQAPQLRPAADGQPSGGGHKSAPKQVKRQRSSSPELMRCKRRLNFSGFGYSLPQQQPAAV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QQAPQLRPAADGQPSGGGHKSAPKQVKRQRSSSPELMRCKRRLNFSGFGYSLPQQQPAAV 120

Qy        121 ARRNERERNRVKLVNLGFATLREHVPNGAANKKMSKVETLRSAVEYIRALQQLLDEHDAV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ARRNERERNRVKLVNLGFATLREHVPNGAANKKMSKVETLRSAVEYIRALQQLLDEHDAV 180

Qy        181 SAAFQAGVLSPTISPNYSNDLNSMAGSPVSSYSSDEGSYDPLSPEEQELLDFTNWF 236
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SAAFQAGVLSPTISPNYSNDLNSMAGSPVSSYSSDEGSYDPLSPEEQELLDFTNWF 236

BAL29527
ID   BAL29527 standard; protein; 236 AA.
XX
AC   BAL29527;
XX
DT   11-APR-2013  (first entry)
XX
DE   Human AsCL1 protein, SEQ:3.
XX
KW   ASH1 protein; Achaete-scute homolog 1 protein; AsCL1 protein;
KW   bHLHa46 protein; cell culture; cell therapy; drug discovery;
KW   drug screening; gene expression; growth-disorder-gen.;
KW   motor neurone disease; neuron; neuroprotective; spinal muscular atrophy;
KW   therapeutic; tissue regeneration; transdifferentiation; BOND_PC;
KW   achaete-scute complex homolog-like 1; ASCL1; ASH1; HASH1; MASH1;

KW   achaete scute protein; achaete-scute homolog 1; bHLHa46;
KW   achaete-scute complex-like 1 (Drosophila);
KW   achaete-scute complex homolog 1 (Drosophila); GO1764; GO3700; GO5515;
KW   GO5634; GO6357; GO7219; GO7389; GO7399; GO7400; GO10001; GO43350;
KW   GO48663; GO30154.
XX
OS   Homo sapiens.
XX
CC PN   WO2013025963-A2.
XX
CC PD   21-FEB-2013.
XX
CC PF   17-AUG-2012; 2012WO-US051264.
XX
PR   17-AUG-2011; 2011US-0524599P.
XX
CC PA   (HARD ) HARVARD COLLEGE.
CC PA   (CHLD ) CHILDRENS MEDICAL CENT.
XX
CC PI   Eggan KC,  Woolf CJ,  Wainger BJ,  Ichida JK,  Son EY;
XX
DR   WPI; 2013-C58431/16.
DR   N-PSDB; BAL29543.
DR   REFSEQ; NP_004307.2.
DR   PC:NCBI; gi55743094.
DR   PC:SWISSPROT; P50553.
XX
CC PT   Transdifferentiation of somatic cell e.g. fibroblast cell into a motor 
CC PT   neuron used for treating motor neuron disease such as amyotrophic lateral
CC PT   sclerosis involves increasing protein expression of specific motor-neuron
CC PT   inducing factors.
XX
CC PS   Claim 22; SEQ ID NO 3; 121pp; English.
XX
CC   The present invention relates to a novel method for transdifferentiation 
CC   of a first somatic cell into a motor neuron useful for treating a motor 
CC   neuron disease. The method comprises increasing the protein expression of
CC   at least three motor-neuron inducing (MN-inducing) factors selected from 
CC   the group consisting of Lhx3, Ascll, Bm2, Myt11, Is 11, Hb9, Ngn2 or 
CC   NeuroD1. The invention further includes: an isolated population of motor 
CC   neurons obtained from a population of somatic cells by a process of 
CC   increasing the protein expression of at least three MN-inducing factors, 
CC   the motor neurons produced are referred as induced motor neurons (iMN); a
CC   method for treating a subject with a motor neuron disease or disorder, 
CC   wherein the motor neuron disease to be treated is selected from 
CC   amyotrophic lateral sclerosis (ALS) or spinal muscular atrophy (SMA); use
CC   of an isolated population of motor neurons for the treatment of the above
CC   diseases; an assay comprising an isolated population of motor neurons ; a
CC   kit comprising at least three nucleic acid sequences encoding for the MN-
CC   inducing factors of the invention; a composition comprising at least one 
CC   somatic cell and at least three MN-inducing factors of the invention; and
CC   a culture comprising a motor neuron and muscle cells. The iMNs produced 
CC   by the method of the invention can be further used: for basic research 
CC   and drug discovery; for testing and high throughput screening of 
CC   molecules for neurotoxic, teratogenic, neurotrophic, neuroprotective and 
CC   neuroregenerative effects; and for tissue reconstitution or regeneration 
CC   in a human patient. The present sequence represents a human achaete-scute
CC   complex homolog 1 (ASCL1) protein and is used as a MN-inducing factor in 
CC   the method of the invention. The protein is also referred as ASH1, 
CC   bHLHa46, HASH1 or MASH1 protein in the specification.
CC   
CC   Revised record issued on 03-APR-2013 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 236 AA;

  Query Match             100.0%;  Score 1201;  DB 20;  Length 236;
  Best Local Similarity   100.0%;  
  Matches  236;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MESSAKMESGGAGQQPQPQPQQPFLPPAACFFATAAAAAAAAAAAAAQSAQQQQQQQQQQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MESSAKMESGGAGQQPQPQPQQPFLPPAACFFATAAAAAAAAAAAAAQSAQQQQQQQQQQ 60

Qy         61 QQAPQLRPAADGQPSGGGHKSAPKQVKRQRSSSPELMRCKRRLNFSGFGYSLPQQQPAAV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QQAPQLRPAADGQPSGGGHKSAPKQVKRQRSSSPELMRCKRRLNFSGFGYSLPQQQPAAV 120

Qy        121 ARRNERERNRVKLVNLGFATLREHVPNGAANKKMSKVETLRSAVEYIRALQQLLDEHDAV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ARRNERERNRVKLVNLGFATLREHVPNGAANKKMSKVETLRSAVEYIRALQQLLDEHDAV 180

Qy        181 SAAFQAGVLSPTISPNYSNDLNSMAGSPVSSYSSDEGSYDPLSPEEQELLDFTNWF 236
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SAAFQAGVLSPTISPNYSNDLNSMAGSPVSSYSSDEGSYDPLSPEEQELLDFTNWF 236


ID   BCA94693 standard; protein; 236 AA.
XX
AC   BCA94693;
XX
DT   30-JUL-2015  (first entry)
XX
DE   Human achaete-scute homolog 1 sequence, SEQ ID 1.
XX
KW   ASCL1 protein; ASH1 protein; Achaete-scute homolog 1 protein;
KW   HASH1 protein; analgesic; antiarthritic; antiinflammatory; arthritis;
KW   bHLHa46 protein; cancer pain; cell therapy; cervix disease;
KW   drug discovery; expression; fibromyalgia; gout; gynecological;
KW   immunosuppressive; injury; lower back pain; muscular-gen.;
KW   musculoskeletal disease; musculoskeletal-gen.; neuroprotective;
KW   osteoarthritis; osteopathic; pain; periarthritis; peripheral neuropathy;
KW   rheumatoid arthritis; spondylitis; surgery; therapeutic;
KW   transdifferentiation; uropathic; vulnerary.
XX
OS   Homo sapiens.
XX
CC PN   WO2015085201-A1.
XX
CC PD   11-JUN-2015.
XX
CC PF   05-DEC-2014; 2014WO-US068844.
XX
PR   06-DEC-2013; 2013US-0912939P.
XX
CC PA   (CHLD ) CHILDRENS MEDICAL CENT.
CC PA   (HARD ) HARVARD COLLEGE.
CC PA   (GEHO ) GEN HOSPITAL CORP.
XX
CC PI   Woolf CJ,  Wainger BJ,  Eggan K,  Chiu I,  Ichida J;
XX
DR   WPI; 2015-339304/43.
DR   N-PSDB; BCA94694.
DR   REFSEQ; NP_004307.2.
XX
CC PT   Transdifferentiation of first somatic cell into nociceptor cell, by 
CC PT   increasing protein expression of five nociceptor inducing factors e.g. 
CC PT   achaete-scute homolog 1 and neurogenin 1.
XX
CC PS   Claim 13; SEQ ID NO 1; 98pp; English.
XX
CC   The present invention relates to a method for transdifferentiation of a 
CC   first somatic cell into a nociceptor cell. The method involves increasing
CC   the protein expression of nociceptor inducing factors, wherein the 
CC   nociceptor cell exhibits at least two characteristics of an endogenous 
CC   nociceptor cell. The invention further relates to: (1) a population of 
CC   nociceptors; (2) a method for treating a subject with nociceptive pain 
CC   related disease or disorder; (3) an in vitro drug discovery assay by 
CC   using a population of nociceptors; (4) a kit comprising a nucleotide 
CC   sequence encoding the nociceptor inducing factor; and (5) a composition 
CC   comprising a somatic cell and nociceptor inducing factors. The method of 
CC   the invention can be used for treating a subject with a nociceptive pain 
CC   related disease or disorder, where the nociceptive pain related disease 
CC   or disorder is selected from rheumatoid arthritis, rheumatoid 
CC   spondylitis, osteoarthritis, spondylosis deformans, gouty arthritis, 
CC   juvenile arthritis, scapulohumeral periarthritis, fibromyalgia, cervical 
CC   syndrome, lumbago, lumbago accompanying spondylosis deformans, menalgia, 
CC   pain and tumentia after inflammation, surgery or injury, pain after 
CC   odontectomy, and cancer pain or pain or peripheral neuropathy on exposure
CC   to cancer chemotherapeutic agents. The present sequence is a human 
CC   achaete-scute homolog 1 (ASCL1, ASH1, bHLHa46, HASH1) sequence, used in 
CC   the method as a target, where the method is useful for increasing the 
CC   expression for transdifferentiation of a first somatic cell into a 
CC   nociceptor cell.
XX
SQ   Sequence 236 AA;

  Query Match             100.0%;  Score 1201;  DB 22;  Length 236;
  Best Local Similarity   100.0%;  
  Matches  236;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MESSAKMESGGAGQQPQPQPQQPFLPPAACFFATAAAAAAAAAAAAAQSAQQQQQQQQQQ 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MESSAKMESGGAGQQPQPQPQQPFLPPAACFFATAAAAAAAAAAAAAQSAQQQQQQQQQQ 60

Qy         61 QQAPQLRPAADGQPSGGGHKSAPKQVKRQRSSSPELMRCKRRLNFSGFGYSLPQQQPAAV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QQAPQLRPAADGQPSGGGHKSAPKQVKRQRSSSPELMRCKRRLNFSGFGYSLPQQQPAAV 120

Qy        121 ARRNERERNRVKLVNLGFATLREHVPNGAANKKMSKVETLRSAVEYIRALQQLLDEHDAV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ARRNERERNRVKLVNLGFATLREHVPNGAANKKMSKVETLRSAVEYIRALQQLLDEHDAV 180

Qy        181 SAAFQAGVLSPTISPNYSNDLNSMAGSPVSSYSSDEGSYDPLSPEEQELLDFTNWF 236

Db        181 SAAFQAGVLSPTISPNYSNDLNSMAGSPVSSYSSDEGSYDPLSPEEQELLDFTNWF 236
SEQ ID NO:55
BDB76976
ID   BDB76976 standard; protein; 464 AA.
XX
AC   BDB76976;
XX
DT   25-AUG-2016  (first entry)
XX
DE   Human API5 gene, SEQ:2731.
XX
KW   API5 protein; cell isolation; central nervous system tumor; cytostatic;
KW   neuroprotective; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2016103269-A1.
XX
CC PD   30-JUN-2016.
XX
CC PF   23-DEC-2015; 2015WO-IL051253.
XX
PR   23-DEC-2014; 2014US-0096184P.
XX
CC PA   (UYTA ) UNIV RAMOT AT TEL AVIV LTD.
XX
CC PI   Elkabetz Y,  Edri R,  Yaffe Y,  Meissner A,  Ziller MJ;
XX
DR   WPI; 2016-40518M/47.
XX
CC PT   Isolating neural progenitor cells used in treatment of central nervous 
CC PT   system disease or disorder, involves culturing pluripotent stem cells, 
CC PT   which have been transformed to express notch-activated reporter.
XX
CC PS   Example 12; SEQ ID NO 2731; 274pp; English.
XX
CC   The present invention provides a method for isolating neural progenitor 
CC   cells used in the treatment of a central nervous system (CNS) disease or 
CC   disorder. The method involves culturing pluripotent stem cells, which 
CC   have been transformed to express a notch-activated reporter, under 
CC   culture conditions suitable for differentiation of the pluripotent stem 
CC   cells into neural progenitor cells, and successively isolating progenitor
CC   cells of interest based on activation of notch-activated reporter. The 
CC   method enables to isolate neural progenitor cells, which offers a unique 
CC   possibility to specifically isolate damaged or malfunctioning progenitor 
CC   modules that give rise to the clinically affected neuronal or glial cell 
CC   types, and to gain deep insights into pathogenic features within such 
CC   defected modules such as stem cell properties, developmental potential 
CC   and molecular drivers. The present sequence represents a human API5 
CC   protein used in the method for isolating neural progenitor cells used in 
CC   the treatment of a central nervous system (CNS) disease or disorder.
XX
SQ   Sequence 464 AA;

  Query Match             100.0%;  Score 2508;  DB 23;  Length 464;
  Best Local Similarity   100.0%;  
  Matches  464;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MDYDFKVKLSSERERVEDLFEYEGCKVGRGTYGHVYKAKRKDGKDDKDYALKQIEGTGIS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDYDFKVKLSSERERVEDLFEYEGCKVGRGTYGHVYKAKRKDGKDDKDYALKQIEGTGIS 60

Qy         61 MSACREIALLRELKHPNVISLQKVFLSHADRKVWLLFDYAEHDLWHIIKFHRASKANKKP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 MSACREIALLRELKHPNVISLQKVFLSHADRKVWLLFDYAEHDLWHIIKFHRASKANKKP 120

Qy        121 VQLPRGMVKSLLYQILDGIHYLHANWVLHRDLKPANILVMGEGPERGRVKIADMGFARLF 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VQLPRGMVKSLLYQILDGIHYLHANWVLHRDLKPANILVMGEGPERGRVKIADMGFARLF 180

Qy        181 NSPLKPLADLDPVVVTFWYRAPELLLGARHYTKAIDIWAIGCIFAELLTSEPIFHCRQED 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 NSPLKPLADLDPVVVTFWYRAPELLLGARHYTKAIDIWAIGCIFAELLTSEPIFHCRQED 240

Qy        241 IKTSNPYHHDQLDRIFNVMGFPADKDWEDIKKMPEHSTLMKDFRRNTYTNCSLIKYMEKH 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IKTSNPYHHDQLDRIFNVMGFPADKDWEDIKKMPEHSTLMKDFRRNTYTNCSLIKYMEKH 300

Qy        301 KVKPDSKAFHLLQKLLTMDPIKRITSEQAMQDPYFLEDPLPTSDVFAGCQIPYPKREFLT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 KVKPDSKAFHLLQKLLTMDPIKRITSEQAMQDPYFLEDPLPTSDVFAGCQIPYPKREFLT 360

Qy        361 EEEPDDKGDKKNQQQQQGNNHTNGTGHPGNQDSSHTQGPPLKKVRVVPPTTTSGGLIMTS 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        421 DYQRSNPHAAYPNPGPSTSQPQSSMGYSATSQQPPQYSHQTHRY 464
              ||||||||||||||||||||||||||||||||||||||||||||
Db        421 DYQRSNPHAAYPNPGPSTSQPQSSMGYSATSQQPPQYSHQTHRY 464
SEQ ID NO:52
BBG43789
ID   BBG43789 standard; protein; 654 AA.
XX
AC   BBG43789;
XX
DT   31-JUL-2014  (first entry)
XX
DE   Human E2A protein, SEQ ID:10.
XX
KW   E2A immunoglobulin enhancer binding E12;
KW   E2A immunoglobulin enhancer binding E47; E2A protein; TCF3 protein;
KW   Transcription factor E2 alpha; alzheimers disease; antiparkinsonian;
KW   cell culture; cell differentiation; cell therapy; nerve injury;
KW   neurodegenerative disease; neurogenesis; neuroprotective; nootropic;
KW   parkinsons disease; stem cell; therapeutic; transcription factor 3;
KW   vulnerary.
XX
OS   Homo sapiens.
XX
CC PN   WO2014072720-A2.
XX
CC PD   15-MAY-2014.
XX
CC PF   07-NOV-2013; 2013WO-GB052924.
XX
PR   07-NOV-2012; 2012GB-00020058.
XX
CC PA   (UYMA-) UNIV MANCHESTER.
XX
CC PI   Mohamet L,  Ward C;
XX
DR   WPI; 2014-M01473/46.
DR   N-PSDB; BBG43790.
XX
CC PT   Producing neural precursor cells by providing inhibitor of E-cadherin 
CC PT   activity to cell populations having neural potential, inducing cell 
CC PT   stress among cell populations and culturing surviving cells until neural 
CC PT   precursor cells are produced.
XX
CC PS   Disclosure; SEQ ID NO 10; 66pp; English.
XX
CC   The present invention relates to a method for producing neural precursor 
CC   cells. The method involves: (a) providing an inhibitor of E-cadherin 
CC   activity to a population of the cells having neural potential; (b) 
CC   inducing cell stress among the population of cells; and (c) culturing the
CC   surviving cells until neural precursor cells are produced. The cells 
CC   having neural potential are stem cells (mulitpotent cells; totipotent 
CC   cells, and induced pluripotent stem cells). The invention further 
CC   discloses: (1) a method for adapting a cell in vitro for therapeutic use 
CC   and formulating the neural precursor cells or neural cells in a 
CC   composition suitable for administration to a patient; (2) a neural 
CC   precursor cell produced by the methods; (3) a method for producing 
CC   neural, neuronal or glial cells, which involves producing neural 
CC   precursor cells, and further culturing the neural precursor cells until 
CC   neural, neuronal or glial cells are produced; (4) neural, neuronal or 
CC   glial cells produced by the method; (5) a kit comprising an inhibitor of 
CC   E-cadherin activity, a serum-free cell medium, and serum or a serum-
CC   replacement composition; and (6) a cell culture medium comprising an 
CC   inhibitor of E-cadherin activity. The methods of the invention are useful
CC   for producing neural precursor cells, which are useful for producing 
CC   neural, neuronal or glial cells, which are useful for the treatment of a 
CC   condition involving damage to cells of the nervous system, where the 
CC   condition is a disease (such as a neurodegenerative disease) or an 
CC   injury, and the diseases include Alzheimer's disease and Parkinson's 
CC   disease. The present sequence represents a human E2A (also known as 
CC   transcription factor 3, E2A immunoglobulin enhancer binding factors 
CC   E12/E47 and TCF3) protein which is a naturally occurring inhibitor of E-
CC   cadherin activity.
XX
SQ   Sequence 654 AA;

  Query Match             100.0%;  Score 3420;  DB 21;  Length 654;
  Best Local Similarity   100.0%;  
  Matches  654;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MNQPQRMAPVGTDKELSDLLDFSMMFPLPVTNGKGRPASLAGAQFGGSGLEDRPSSGSWG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MNQPQRMAPVGTDKELSDLLDFSMMFPLPVTNGKGRPASLAGAQFGGSGLEDRPSSGSWG 60


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGDQSSSSFDPSRTFSEGTHFTESHSSLSSSTFLGPGLGGKSGERGAYASFGRDAGVGGL 120

Qy        121 TQAGFLSGELALNSPGPLSPSGMKGTSQYYPSYSGSSRRRAADGSLDTQPKKVRKVPPGL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TQAGFLSGELALNSPGPLSPSGMKGTSQYYPSYSGSSRRRAADGSLDTQPKKVRKVPPGL 180

Qy        181 PSSVYPPSSGEDYGRDATAYPSAKTPSSTYPAPFYVADGSLHPSAELWSPPGQAGFGPML 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 PSSVYPPSSGEDYGRDATAYPSAKTPSSTYPAPFYVADGSLHPSAELWSPPGQAGFGPML 240

Qy        241 GGGSSPLPLPPGSGPVGSSGSSSTFGGLHQHERMGYQLHGAEVNGGLPSASSFSSAPGAT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GGGSSPLPLPPGSGPVGSSGSSSTFGGLHQHERMGYQLHGAEVNGGLPSASSFSSAPGAT 300

Qy        301 YGGVSSHTPPVSGADSLLGSRGTTAGSSGDALGKALASIYSPDHSSNNFSSSPSTPVGSP 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 YGGVSSHTPPVSGADSLLGSRGTTAGSSGDALGKALASIYSPDHSSNNFSSSPSTPVGSP 360

Qy        361 QGLAGTSQWPRAGAPGALSPSYDGGLHGLQSKIEDHLDEAIHVLRSHAVGTAGDMHTLLP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 QGLAGTSQWPRAGAPGALSPSYDGGLHGLQSKIEDHLDEAIHVLRSHAVGTAGDMHTLLP 420

Qy        421 GHGALASGFTGPMSLGGRHAGLVGGSHPEDGLAGSTSLMHNHAALPSQPGTLPDLSRPPD 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GHGALASGFTGPMSLGGRHAGLVGGSHPEDGLAGSTSLMHNHAALPSQPGTLPDLSRPPD 480

Qy        481 SYSGLGRAGATAAASEIKREEKEDEENTSAADHSEEEKKELKAPRARTSPDEDEDDLLPP 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 SYSGLGRAGATAAASEIKREEKEDEENTSAADHSEEEKKELKAPRARTSPDEDEDDLLPP 540

Qy        541 EQKAEREKERRVANNARERLRVRDINEAFKELGRMCQLHLNSEKPQTKLLILHQAVSVIL 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 EQKAEREKERRVANNARERLRVRDINEAFKELGRMCQLHLNSEKPQTKLLILHQAVSVIL 600

Qy        601 NLEQQVRERNLNPKAACLKRREEEKVSGVVGDPQMVLSAPHPGLSEAHNPAGHM 654
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 NLEQQVRERNLNPKAACLKRREEEKVSGVVGDPQMVLSAPHPGLSEAHNPAGHM 654

BDB77024
ID   BDB77024 standard; protein; 654 AA.
XX
AC   BDB77024;
XX
DT   25-AUG-2016  (first entry)
XX
DE   Human BBS2 gene, SEQ:2779.
XX
KW   BBS2 protein; cell isolation; central nervous system tumor; cytostatic;
KW   neuroprotective; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2016103269-A1.
XX
CC PD   30-JUN-2016.
XX
CC PF   23-DEC-2015; 2015WO-IL051253.
XX
PR   23-DEC-2014; 2014US-0096184P.
XX
CC PA   (UYTA ) UNIV RAMOT AT TEL AVIV LTD.
XX
CC PI   Elkabetz Y,  Edri R,  Yaffe Y,  Meissner A,  Ziller MJ;
XX
DR   WPI; 2016-40518M/47.
XX
CC PT   Isolating neural progenitor cells used in treatment of central nervous 
CC PT   system disease or disorder, involves culturing pluripotent stem cells, 
CC PT   which have been transformed to express notch-activated reporter.
XX
CC PS   Example 12; SEQ ID NO 2779; 274pp; English.
XX
CC   The present invention provides a method for isolating neural progenitor 
CC   cells used in the treatment of a central nervous system (CNS) disease or 
CC   disorder. The method involves culturing pluripotent stem cells, which 
CC   have been transformed to express a notch-activated reporter, under 
CC   culture conditions suitable for differentiation of the pluripotent stem 
CC   cells into neural progenitor cells, and successively isolating progenitor
CC   cells of interest based on activation of notch-activated reporter. The 
CC   method enables to isolate neural progenitor cells, which offers a unique 
CC   possibility to specifically isolate damaged or malfunctioning progenitor 
CC   modules that give rise to the clinically affected neuronal or glial cell 
CC   types, and to gain deep insights into pathogenic features within such 
CC   defected modules such as stem cell properties, developmental potential 
CC   and molecular drivers. The present sequence represents a human BBS2 
CC   protein used in the method for isolating neural progenitor cells used in 

XX
SQ   Sequence 654 AA;

  Query Match             100.0%;  Score 3420;  DB 23;  Length 654;
  Best Local Similarity   100.0%;  
  Matches  654;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MNQPQRMAPVGTDKELSDLLDFSMMFPLPVTNGKGRPASLAGAQFGGSGLEDRPSSGSWG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MNQPQRMAPVGTDKELSDLLDFSMMFPLPVTNGKGRPASLAGAQFGGSGLEDRPSSGSWG 60

Qy         61 SGDQSSSSFDPSRTFSEGTHFTESHSSLSSSTFLGPGLGGKSGERGAYASFGRDAGVGGL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGDQSSSSFDPSRTFSEGTHFTESHSSLSSSTFLGPGLGGKSGERGAYASFGRDAGVGGL 120

Qy        121 TQAGFLSGELALNSPGPLSPSGMKGTSQYYPSYSGSSRRRAADGSLDTQPKKVRKVPPGL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TQAGFLSGELALNSPGPLSPSGMKGTSQYYPSYSGSSRRRAADGSLDTQPKKVRKVPPGL 180

Qy        181 PSSVYPPSSGEDYGRDATAYPSAKTPSSTYPAPFYVADGSLHPSAELWSPPGQAGFGPML 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 PSSVYPPSSGEDYGRDATAYPSAKTPSSTYPAPFYVADGSLHPSAELWSPPGQAGFGPML 240

Qy        241 GGGSSPLPLPPGSGPVGSSGSSSTFGGLHQHERMGYQLHGAEVNGGLPSASSFSSAPGAT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GGGSSPLPLPPGSGPVGSSGSSSTFGGLHQHERMGYQLHGAEVNGGLPSASSFSSAPGAT 300

Qy        301 YGGVSSHTPPVSGADSLLGSRGTTAGSSGDALGKALASIYSPDHSSNNFSSSPSTPVGSP 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 YGGVSSHTPPVSGADSLLGSRGTTAGSSGDALGKALASIYSPDHSSNNFSSSPSTPVGSP 360

Qy        361 QGLAGTSQWPRAGAPGALSPSYDGGLHGLQSKIEDHLDEAIHVLRSHAVGTAGDMHTLLP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 QGLAGTSQWPRAGAPGALSPSYDGGLHGLQSKIEDHLDEAIHVLRSHAVGTAGDMHTLLP 420

Qy        421 GHGALASGFTGPMSLGGRHAGLVGGSHPEDGLAGSTSLMHNHAALPSQPGTLPDLSRPPD 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GHGALASGFTGPMSLGGRHAGLVGGSHPEDGLAGSTSLMHNHAALPSQPGTLPDLSRPPD 480

Qy        481 SYSGLGRAGATAAASEIKREEKEDEENTSAADHSEEEKKELKAPRARTSPDEDEDDLLPP 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 SYSGLGRAGATAAASEIKREEKEDEENTSAADHSEEEKKELKAPRARTSPDEDEDDLLPP 540

Qy        541 EQKAEREKERRVANNARERLRVRDINEAFKELGRMCQLHLNSEKPQTKLLILHQAVSVIL 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 EQKAEREKERRVANNARERLRVRDINEAFKELGRMCQLHLNSEKPQTKLLILHQAVSVIL 600

Qy        601 NLEQQVRERNLNPKAACLKRREEEKVSGVVGDPQMVLSAPHPGLSEAHNPAGHM 654
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 NLEQQVRERNLNPKAACLKRREEEKVSGVVGDPQMVLSAPHPGLSEAHNPAGHM 654
SEQ ID NO:56
BDB78266
ID   BDB78266 standard; protein; 198 AA.
XX
AC   BDB78266;
XX
DT   25-AUG-2016  (first entry)
XX
DE   Human SMAD3 gene, SEQ:4021.
XX
KW   SMAD3 protein; cell isolation; central nervous system tumor; cytostatic;
KW   neuroprotective; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2016103269-A1.
XX
CC PD   30-JUN-2016.
XX
CC PF   23-DEC-2015; 2015WO-IL051253.
XX
PR   23-DEC-2014; 2014US-0096184P.
XX
CC PA   (UYTA ) UNIV RAMOT AT TEL AVIV LTD.
XX
CC PI   Elkabetz Y,  Edri R,  Yaffe Y,  Meissner A,  Ziller MJ;
XX
DR   WPI; 2016-40518M/47.
XX
CC PT   Isolating neural progenitor cells used in treatment of central nervous 
CC PT   system disease or disorder, involves culturing pluripotent stem cells, 
CC PT   which have been transformed to express notch-activated reporter.
XX
CC PS   Example 12; SEQ ID NO 4021; 274pp; English.
XX

CC   cells used in the treatment of a central nervous system (CNS) disease or 
CC   disorder. The method involves culturing pluripotent stem cells, which 
CC   have been transformed to express a notch-activated reporter, under 
CC   culture conditions suitable for differentiation of the pluripotent stem 
CC   cells into neural progenitor cells, and successively isolating progenitor
CC   cells of interest based on activation of notch-activated reporter. The 
CC   method enables to isolate neural progenitor cells, which offers a unique 
CC   possibility to specifically isolate damaged or malfunctioning progenitor 
CC   modules that give rise to the clinically affected neuronal or glial cell 
CC   types, and to gain deep insights into pathogenic features within such 
CC   defected modules such as stem cell properties, developmental potential 
CC   and molecular drivers. The present sequence represents a human SMAD3 
CC   protein used in the method for isolating neural progenitor cells used in 
CC   the treatment of a central nervous system (CNS) disease or disorder.
XX
SQ   Sequence 198 AA;

  Query Match             100.0%;  Score 1051;  DB 23;  Length 198;
  Best Local Similarity   100.0%;  
  Matches  198;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAPTCVFLASKVEEFGVVSNTRLIAAATSVLKTRFSYAFPKEFPYRMNHILECEFYLLEL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAPTCVFLASKVEEFGVVSNTRLIAAATSVLKTRFSYAFPKEFPYRMNHILECEFYLLEL 60

Qy         61 MDCCLIVYHPYRPLLQYVQDMGQEDMLLPLAWRIVNDTYRTDLCLLYPPFMIALACLHVA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 MDCCLIVYHPYRPLLQYVQDMGQEDMLLPLAWRIVNDTYRTDLCLLYPPFMIALACLHVA 120

Qy        121 CVVQQKDARQWFAELSVDMEKILEIIRVILKLYEQWKNFDERKEMATILSKMPKPKPPPN 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CVVQQKDARQWFAELSVDMEKILEIIRVILKLYEQWKNFDERKEMATILSKMPKPKPPPN 180

Qy        181 SEGEQGPNGSQNSSYSQS 198
              ||||||||||||||||||
Db        181 SEGEQGPNGSQNSSYSQS 198


12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
March 25, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649